Opinion filed August 2, 2012




                                            In The

   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00168-CV
                                        __________

             IN THE MATTER OF THE ESTATE OF MARGARET
                      ZELMA FRALEY, DECEASED


                          On Appeal from the County Court at Law

                                    Midland County, Texas

                                Trial Court Cause No. P14854


                           MEMORANDUM OPINION
       On June 22, 2012, Dan Fraley filed a pro se notice of appeal from various “previous
orders” of the trial court “in all hearings of the past including May 31, 2012 hearing.” Upon
reviewing the documents on file in this case and contacting the county clerk’s office, this court
wrote appellant on June 29, 2012, and informed him that the notice of appeal appeared to be
untimely because the judgment was signed on November 9, 2011, 226 days prior to the filing of
the notice of appeal. See TEX. R. APP. P. 26.1. We also noted in the letter that, according to the
county clerk, the trial court had not entered any order stemming from a May 31, 2012 hearing.
We requested that appellant respond and show grounds to continue the appeal, and we informed
appellant that this appeal was subject to dismissal unless he responded on or before July 16,
2012. See TEX. R. APP. P. 42.3. Thereafter, we granted a ten-day extension on the due date for
appellant’s response.
       Appellant has responded, asserting complaints involving the entry of the November 9,
2011 order and the May 31, 2012 hearing. With his response, appellant sent a copy of the
November 9, 2011 order approving the account for final settlement of the estate and a copy of
the reporter’s record from the May 31, 2012 hearing, from which there has been no written order
or judgment. Appellant states that his “appeal” is based on the “hearing” of May 31.
       To the extent that appellant is appealing the November 2011 order, his notice of appeal is
untimely. See Rule 26.1. Absent a timely notice of appeal, this court is without jurisdiction to
consider an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st Dist.] 2007, no pet.);
see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
       Although appellant’s notice of appeal would have been timely from an order or judgment
entered at the time of the May 31, 2012 hearing, the May 31 hearing did not result in any order
or judgment. Unless specifically authorized by statute, appeals may be taken only from final
judgments.    Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007);
Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). Because the trial court did not enter an
order or judgment related to the May 31 hearing, we have no jurisdiction to entertain an appeal
related to that hearing. Consequently, we dismiss this appeal pursuant to Rule 42.3(a).
       Accordingly, the appeal is dismissed for want of jurisdiction.




                                                            PER CURIAM


August 2, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2